Title: From George Washington to George McCarmick, 27 November 1786
From: Washington, George
To: McCarmick, George

 

Sir,
Mount Vernon 27th Novr 1786.

I have received your letter of the 31st of October, & thank you for the information contained therein. Since which I have obtained a full account of the decisions in my favor against the settlers of my Land on Miller’s run, from Mr Smith.
Altho’ those people have little right to look to me for favor or indulgences, & were told, if they run me to the expence of a Law suit, that they were not to expect any; yet as they are now in my power, it is not my wish or intention to distress them more than the recovery of my property obliges me. They may therefore continue on their respective places either as Tenants at an equitable rent which shall be deemed reasonable between man & man, or as pur-chasers, if the terms can be agreed on between us; but they, nor no others will ever get it for 20/ ⅌ acre: this is five shillings less ⅌ acre, than these people would have given whilst the matter was in dispute, could we have agreed on the security & times of payment. It will be a matter of indifference to me whether I sell the Land altogether, or in parcels of 2, 3, 4 or 500 acres, provided in the latter cases the price is proportioned to the quality of the Land & the improvements thereon; & provided also that it is laid off in regular form & in such a manner as not to injure the rest. Nor should I be very sollicitous about the payments, if the principal is well secured & the interest regularly paid at my house without giving me any trouble in the collection of it. For if this should be the case, I would immediately put the Bond or Bonds in suit. A part of the purchase money I should require down, or at a short period—perhaps one fourth. On these terms also I would dispose of my land in Fayette county, near Yohoghaney.
If I had known that you had removed from your former place of abode near my Land, to Cat-fish, I should not have taken the liberty of referring those who might wish to become purchasers of it, to you to shew them the land, as it was too inconvenient for you to do it; but would have requested this favor of Colo. Cannon, who lives more convenient. The same cause prevents my requesting you to have an eye to it now. It could only suit a person who lives near, & can know almost every day, what is doing on the places, to take charge of them if the present occupants

are determined to remove. But if your Jersey friends or others should want to become pur-chasers, you might oblige them & me too by letting them know that my lands are for sale.
If it was really necessary to have the out lines of the Tract run, in order to ascertain the boundaries of it, I am very willing to pay the expence; but the course by which this was done ought to have been taken from the Patent as the final act.
I am much obliged to you for the information respecting the expeditions of Genl Clarke &c., & for the account from Detroit. I wish, most sincerely, that the first may answer the purpose of giving peace to the Western Settlements.
Mr Lear, a young Gentleman who lives with me, & who is the bearer of this letter, will probably deliver it. If he should stand in need of your advice or assistance, I pray you to give it to him. I am Sir &c.

G: Washington

